BARD, District Judge.
Upon consideration of the additional authorities cited by counsel for the defendant at the reargument on defendant’s motion, to dismiss the complaint on the ground that venue of the present action is improperly laid in this district, I am persuaded that my previous opinion, 72 F.Supp. 326, denying defendant’s motion to dismiss, is inconsonant with the principles expressed by Judge Biggs, speaking for the Third Circuit Court of Appeals in Dehne v. Hillman Inv. Co., 3 Cir. 110 F.2d 456. Inasmuch as the tort which is alleged as the basis for this action did not occur • in Pennsylvania, I think that under the Dehne decision I am bound to grant the defendant’s motion to dismiss the complaint.
An order may be entered accordingly.